DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/07/21 has been entered. Claims 1-13, 15-17, and 19-22 remain pending in the application. Claims 14 and 18 have been canceled. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/07/20.
Claim Objections
Claims 2, 3 and 22 are objected to because of the following informalities: “plurality selectable” should read “plurality of selectable”.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  	Claim 1 recites “a controller device operatively coupleable to a neurostimulation signal generator”. It is unclear if this means that the controller is able to adjust stimulation parameters, or if “coupleable” merely requires the ability to detect, e.g., the feedback data. Essentially, can this be 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 6-7, 9-11, 13, 15, and 17are rejected under 35 U.S.C. 103 as being unpatentable over Stolen et al. (US 2017/0079598), herein referred to as Stolen in view of Serrano Carmona (US 2018/0043172), herein referred to as Serrano.
 	Regarding claims 1, 11, and 15Stolen discloses a virtual assistant system usable with a neurostimulation signal generator, the virtual assistant system comprising: a controller device operatively coupleable to a neurostimulation signal generator (e.g. [0005] delivering neural stimulation; [0007] autonomic nerve stimulation (ANS) configured to provide an ANS does using stimulation pulses...system may include a pulse generator configured to generate pulses and a controller operably connected to the pulse generator), the controller device comprising a user interface operable to communicate one of visual and audio data and receive biofeedback data of a patient (e.g. [0152] external device 2927 may have a user interface, of which a component may be a display 2928 (visual data); and [0153] Various device embodiments include an ANS dose delivery system 3025, a dose response monitor 3026 (which may be similar to the response monitor 2926 in FIG. 29) with a response extractor 3000 (which may be similar to the response extractors in previous figures) that is capable of providing feedback from sensors 3033 (e.g. HR sensor); and [0158] The 
Stolen discloses the claimed invention except for changing an operational parameter of a neurostimulation signal generator in response to the biofeedback data indicating a location of pain of a patient. Serrano teaches that it is known to use changing an operational parameter of a 
 	Regarding claim 2, the modified Stolen discloses wherein, in combination with a neurostimulation signal generator having an associated sensor, the neurostimulation signal generator is controllable by a plurality selectable stimulation signal parameters (e.g. [0113] response extractor 900 may include a parameter value sampler 901 configured to receive sensed physiological signal(s) from physiological sensor(s) used to sense evoked response(s) to ANS; [0118] ER score analyzer to analyze a group of ER scores).
 	Regarding claim 3, the modified Stolen discloses wherein the plurality selectable stimulation signal parameters are selectable through the user interface of the controller device (e.g. [0118] ER scores another data useful for consideration by a clinician or other caregiver or patient…implementing the change in response to a manually-provided confirmation from the user; [0136] changes in a subtle and/or inconsistent heart rate effect may be correlated to changes in mean heart rate, may be stored, reported or displayed for use by a clinician or other user to monitor 
 	Regarding claim 6, the modified Stolen discloses wherein the controller device further comprises a housing and wherein one of the memory and recommendation engine are disposed in the housing (e.g. [0165] IMD 3269 includes a controller 3272 and memory 3273; Fig. 34 – IMD 3402; [0116] values from a parameter value sampler 901 may be stored in a storage 902 may be memory in an internal or external device).
 	Regarding claim 7, the modified Stolen discloses wherein the controller device further comprises a housing and wherein one of the memory and recommendation engine are not disposed within in the housing (e.g. [0124]; Fig. 36; [0165]; Fig. 34; [0116]).
 	Regarding claims 9, 13, and 17, the modified Stolen discloses wherein the memory is further operable to store one of keywords and phrases receivable through the user interface of the controller device (e.g. [0152] interface, of which component may be a display, may output information to the user; [0165] computer-readable instructions embodied in memory and executed by processor…stimulation schedule and programmable parameters (keywords) can be stored in memory; [0167] interface illustrated for use to communicate between controller 3272 and pulse generator...can deliver programmed therapy according to a programmed schedule).
 	Regarding claim 10, the modified Stolen discloses wherein the memory is further operable to store a plurality of predefined keywords or phrases presentable through the user interface of the controller device (e.g. [0152], [0165], and [0167]).
 	
 	Claims 4, 5, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stolen in view of Serrano, as applied above, in further view of Rogers et al. (US 2017/0135854), herein referred to as Rogers.
 	Regarding claim 4, the modified Stolen discloses the claimed invention except for the wherein biofeedback data further comprises data indicating a level of pain of a patient.   Rogers teaches that it is known to use wherein biofeedback data further comprises data indicating a level of pain of a patient as set forth in [0085] (e.g. patient feedback data may comprise pain level before during or after delivery) to determine effectiveness of treatment session. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stolen, with wherein biofeedback data further comprises data indicating a level of pain of a patient as taught by Rogers, since such a modification would provide the predictable results of determining effectiveness of treatment session.
 	Regarding claim 5, the modified Stolen discloses the claimed invention except for wherein the neurostimulation signal generator generates biofeedback data comprising movement data of a patient. Rogers teaches that it is known to use wherein the neurostimulation signal generator generates biofeedback data comprising movement data of a patient as set forth in [0269] (e.g. the vestibular stimulation device may comprise one or more of a...motion detector) to verify accuracy of the delivered therapy from motion feedback.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stolen, with wherein the neurostimulation signal generator generates biofeedback data comprising movement data of a patient as taught by Rogers, since such a modification would provide the predictable results of verifying accuracy of the delivered therapy from motion feedback.
 	Regarding claims 8, 12, and 16, the modified Stolen discloses the claimed invention except for wherein the biofeedback data storable in the memory comprises data representing any of a quality of pain of a patient, a level of pain of a patient, activity or disability states of a patient, a stimulation signal parameter identifier, and time identifier. Rogers teaches that it is known to use wherein the biofeedback data storable in the memory comprises data representing any of a quality of pain of a .
 	Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stolen in view of Rogers.
 	Regarding claim 19, Stolen discloses a virtual assistant system usable with a neurostimulation signal generator, the virtual assistant system comprising: a controller device operatively coupleable to a neurostimulation signal generator (e.g. [0005], [0007]), the controller device comprising a user interface operable to communicate one of visual and audio data and receive biofeedback data of a patient (e.g. [0152], [0153], and [0158]); a memory operatively coupleable to the controller device and operable to store biofeedback data (e.g. [0116], [0165], [0153], [0158], [0118]); a recommendation engine executable on a processor and operatively coupleable to the controller device and further operable to receive biofeedback data from the controller device; wherein the recommendation engine is further operable to provide a recommendation through the user interface (e.g. [0152], [0022).

	Regarding claim 20, the modified Stolen discloses wherein the user interface is further operable to receive biofeedback data of a patient (e.g. [0166] An interface 3277 is generally illustrated for use to communicate between the controller 3277 and the pulse generator 3275 and sense circuitry 3276).
 	Regarding claim 22, the modified Stolen discloses wherein the neurostimulation signal generator is controllable by a plurality selectable stimulation signal parameters selectable through the user interface of the controller device (e.g. [0166]).
 	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stolen in view of Rogers, as applied above, in further view of Serrano.
 	Regarding claim 21, the modified Stolen discloses the claimed invention except for wherein biofeedback data further comprises data indicating a location or level of pain of a patient. Serrano teaches that it is known to use wherein biofeedback data further comprises data indicating a .
Response to Arguments
Applicant's arguments filed 1/07/21 have been fully considered but they are not persuasive.
In response to the newly amended claims, Examiner directs Applicant to Serrano Carmona (US 2018/0043172) (e.g. [0007] wherein the operations to identify the modification to the program include: identification of a central point of stimulation based on a pain area of the human subject and therapy characteristics for treatment of the pain area; and identification of a midline for stimulation in the pain area), motivating the modification by using the updated setting to move the neurostimulation treatment to a location corresponding to the central point of stimulation and the midline for stimulation.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-13 and 15-17 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792